*31Dissenting opinion.
Spencer, J.
I concur in the decree in this case, except in so far as it refuses damages and interest. I think that the reasoning and the authority relied upon are unsatisfactory.
The proposition is that when an order of seizure and sale is injoined without bond under Arts. 739 and 740 C. P., no damages or interest can be allowed on the dissolution, under Arts. 304 C. P., which is in substance a reproduction of the third section of Act of March 25, 1831, p. 102, and of third section of Act March 29, 1833, p. 93.
This Art. 304 provides in substance that when a judgment for money is injoined, whether by the debtor or a third person, the court shall, if the injunction be dissolved, condemn principal and surety on the bond to pay damages and interest, and that the surety shall be considered a party to the suit. The case of “Dashiell v. Lesassier,” 15 L. 101, is cited as authority to sustain the proposition. That was a case where Lesassier, having obtained judgment against his tutor, ivith recognition of legal mortgage, ‘ ‘ obtained an order of seizure and sale against the plaintiff as third possessor of certain real property and slaves formerly owned by his tutor,” and in possession of Dashiell. It was not a case, technically of seizure and sale. It clearly appears to have been an injunction against “ an hypothecary action,” as will appear by the opinion in the case, where the court speaks of it as “ only incidental to the principal hypothecary action,” and by the further fact that it was a legal mortgage he sought to enforce. The court say that Dashiell “ made opposition to the issuing of said order of seizure and sale, under Arts. 739 and 740,” and obtained an injunction to stay proceedings without bond ; which, in my opinion, he could not have done, had it been technically an order of seizure under a judgment; for Arts. 748, 749, and 750 C. P. say that in such case the plaintiff in injunction must give bond.
The proceeding injoined was manifestly one brought under Art, 68 and 69 C. P., providing themode of proceeding against third possessors— whereby it is provided that after certain notices and delays, “ the creditor may bring his action against the third possessor of the hypothecated property.”
Dashiell opposed and injoined this proceeding. Under that view of the case, I think it is correct, for he was not injoining, strictly *32speaking, the execution of a money judgment, but proceeding preliminary to that execution.
The case was not then, as the court properly held, within the terms of the third section of said act of 1831.
I do not, therefore, consider the case cited as satisfactory authority for the proposition maintained by the majority of this court. Nor do I think that proposition maintainable on the authority of the Code, or of reason. It is conceded that in any case injoining a money judgment, when the plaintiff gives bond, the damages maybe inflicted on its dissolution. The purpose of the act of 1831 is manifest to my mind. It was, whenever a money judgment is wrongfully injoined, to inflict damages summarily, and to make the infliction more prompt and certain, it declared that the surety on the bond should be considered a party to the suit, and should be condemned solidarity with the principal and deprived of the right of discussion. ' Now, what reason is there to say that when one injoins a money judgment without a bond, he is not liable to the damages prescribed by that act?
I should say, his having wrongfully obtained the injunction without bond, was only a stronger reason for applying the statute.
The only rational ground upon which the proposition advanced can be maintained is, that an order of the judge directing the seizure and sale of specific property to pay a specific debt, is not a money judgment within the meaning of Art. 304 C. P.
It certainly is not a judgment for money in personam, but it certainly is one in rem, and the Art. 304 does not limit itself to one or the other sort of judgments, but says “ on the amount of the judgment ” injoined.
And why should we make a distinction when the law makes none, and when reason demands none? The damages resulting from an injunction staying the sale of the mortgaged property, demand as much recognition as those resulting from the injunction of sales of property not mortgaged.
Indeed the special mortgage creditor, whose right to sell specific property for a specific debt is fixed by authentic proof and by judicial decree, should, it would seem, not be less favored than a creditor seeking to execute an ordinary fieri facias, and I think the uniform practice of all the courts of this State has been to so regard the question.
*33But according to the proposition we combat, he has no right to damages against the wrong-doer, and why not? Because the wrongdoer gave no bond for damages!!
Certainly this is a very unsatisfactory reason. This court has always held that an order of seizure and sale was a judgment quoad the property mortgaged, and that it could be appealed from.
We have always held that to suspend its execution by appeal, bond must be given for one-half more than the debt, under Art. 575, C. P., providing for appeals from judgments.
I therefore dissent from the decree to the extent stated.
Manning, C. J., concurs with Mr. Justice Spencer.